                  UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

BRIAN EDWARD MAHONEY,                         )
                                              )
       Petitioner,                            )
                                              )
v.                                            )   Case No. CIV-21-479-G
                                              )
                                              )
WARDEN DANIEL MARTIN,                         )
                                              )
       Respondent.                            )

                                         ORDER

       Petitioner Brian Edward Mahoney, a federal detainee, filed a Petition seeking

habeas corpus relief under 28 U.S.C. § 2241. See Pet. (Doc. No. 1). In accordance with

28 U.S.C. § 636(b)(1), the matter was referred to Magistrate Judge Suzanne Mitchell for

preliminary review.

       On June 23, 2021, Judge Mitchell issued a Report and Recommendation (Doc. No.

26), in which she recommended that this matter be transferred to the United States District

Court for the Eastern District of North Carolina. In the Report and Recommendation,

Judge Mitchell advised Petitioner of his right to object to the Report and Recommendation

by July 7, 2021. Judge Mitchell also advised that a failure to timely object would constitute

a waiver of the right to appellate review of the factual findings and legal conclusions

contained in the Report and Recommendation.

       All filings and orders docketed in this matter have been mailed to Petitioner at the

address provided by him to the Court Clerk’s Office. Petitioner has not submitted any

objection to the Report and Recommendation or sought leave for additional time to do so.
      Accordingly, the Report and Recommendation is ADOPTED in its entirety, and this

action is TRANSFERRED to the United States District Court for the Eastern District of

North Carolina.

      IT IS SO ORDERED this 14th day of July, 2021.




                                         2
